Exhibit 10.14(b)

     
(MARKETAXESS LOGO) [y74924y7492400.gif]
  140 Broadway
42nd Floor
New York, NY 10005
Tel (212) 813-6000
Fax (212 813-6340
www.marketaxess.com

December 23, 2008
Mr. T. Kelley Millet
[ * * * ]
Re: Amendment to Employment Agreement
Dear Kelley:
          Reference is hereby made to the letter agreement between you and
MarketAxess Holdings Inc. (the “Company”), dated as of August 21, 2006 (the
“Employment Agreement”). Unless otherwise indicated, any capitalized term used
but not defined herein will have the meaning ascribed to such term in the
Employment Agreement. The purpose of this letter is to modify the Employment
Agreement as agreed between you and the Company, including amendments that the
parties agree will be interpreted to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended. Accordingly, the
Employment Agreement is hereby amended effective as of August 21, 2006 as
follows:
          1. The first sentence of the second paragraph of Section 2 of the
Employment Agreement is hereby amended in its entirety to provide as follows:
“You will be eligible to receive an annual bonus subject to, and in accordance
with, the Company’s annual performance incentive plan as in effect from time to
time.”
          2. Section 4(a) of the Employment Agreement is hereby amended in its
entirety to provide as follows:
     “(a) In the event your employment with the Company pursuant to this Letter
Agreement is terminated outside the Change in Control Protection Period (as
defined in Section 4(b)) other than: (x) by you voluntarily (other than as a
result of your resignation for Good Reason); or (y) by the Company for Cause (as
defined in Section 4(d) below), and subject to your executing and delivering to
the Company within 60 days following the date of such termination a fully
effective waiver and general release in substantially the form attached as
Exhibit A hereto (with such changes therein, if any, as are legally necessary at
the time of execution to make it enforceable, the “Release”), which form the
Company will provide to you within seven (7) days following the date of
termination, the Company will: (i) continue to pay you (or, in the event of your
death, your estate) in accordance with this Section 4(a) your base salary for a
period of six (6) months commencing on the date set

 



--------------------------------------------------------------------------------



 



Mr. T. Kelley Millet
December 23, 2008
Page 2
forth below in accordance with the usual payroll practices of the Company, but
off the employee payroll; (ii) pay you a cash bonus equal to the average of the
annual full-year cash bonuses you received from the Company for up to three
(3) completed calendar years prior to termination, provided that such amount
shall be pro-rated based on the number of days you were employed by the Company
during the calendar year of termination, payable in accordance with this Section
4(a) in twelve (12) equal semi-monthly installments commencing on the date set
forth below; (iii) pay you any accrued and earned but unpaid annual bonus for
the prior calendar year that would have been paid but for such termination,
payable when such annual bonus would have otherwise been paid in accordance with
Section 2 above; and (iv) if you (or in the event of your death, your spouse or
dependents) timely elect to continue health coverage under the Company’s plan in
accordance with COBRA, pay your, your spouse’s and your dependent’s continuation
coverage premiums to the extent, and for so long as you (or, in the event of
your death, your spouse or dependents) remain eligible for such continuation
coverage under the applicable plan and pursuant to applicable law, but in no
event for more than six (6) months from the date of termination. Notwithstanding
anything herein to the contrary, payment of the amounts described in subsections
(i), (ii) and (iii) above shall be subject to the delay provided under
Section 8(a), and in the event that such delay does not apply to the amounts
described in subsection (i) and (ii), then the first payments of such amounts
will made on the sixtieth (60th) day after the date of termination, which first
payment will include payment of any amounts that would otherwise be due prior
thereto.”
          3. Section 4(b) of the Employment Agreement is hereby amended in its
entirety to provide as follows:
“ (b) In the event your employment with the Company pursuant to this Letter
Agreement is terminated by you for Good Reason (as defined in Section 4(e)
below) or other than: (x) by you voluntarily without Good Reason; (y) as a
result of your death; or (z) by the Company for Cause, in any case, on or within
eighteen (18) months after a Change in Control (as defined in the MarketAxess
Holdings Inc. 2004 Stock Incentive Plan) or within three (3) months prior to a
Change in Control that constitutes a Change in Control Event within the meaning
of Section 409A of Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) (the “Change in Control Protection Period”), in lieu of the
payments and benefits described in Section 4(a), and subject to your executing
and delivering to the Company within 60 days following the date of such
termination a fully effective copy of the Release, which form the Company will
provide to you within seven (7) days following the date of termination, the
Company will: (i) continue to pay you (or, in the event of your death, your
estate) in accordance with this Section 4(b) your base salary for a period of
six (6) months commencing on the date set forth below in accordance with the
usual payroll practices of the Company, but off the employee payroll; (ii) pay
you an amount in cash equal to one (1) times the average of the annual full-year
cash bonuses you received from

 



--------------------------------------------------------------------------------



 



Mr. T. Kelley Millet
December 23, 2008
Page 3
the Company for up to the three (3) completed calendar years prior to such
termination, payable in accordance with this Section 4(b) in twelve (12) equal
semi-monthly installments commencing on the date set forth below; (iii) pay you
any accrued and earned but unpaid annual bonus for the prior calendar year that
would have been paid but for such termination, payable when such annual bonus
would have otherwise been paid in accordance with Section 2 above; and
(iv) provide you with the benefits described in Section 4(a)(iv) (provided in
the manner described therein) for up to twelve (12) months from the date of
termination. Notwithstanding anything herein to the contrary, payment of the
amounts described in subsections (i), (ii) and (iii) above shall be subject to
the delay provided under Section 8(a), and in the event that such delay does not
apply to the amounts described in subsection (i) and (ii), then the first
payments of such amounts will made on the sixtieth (60th) day after the date of
termination, which first payment will include payment of any amounts that would
otherwise be due prior thereto.”
          4. Section 4(f) of the Employment Agreement is hereby amended in its
entirety to provide as follows:
“ (f) Upon termination of your employment for any reason, the Company will have
no obligations under this Letter Agreement other than as provided above and to
pay you: (i) any base salary you have earned and accrued but remains unpaid as
of the date of your termination of employment, paid in accordance with the usual
payroll practices of the Company; (ii) any unreimbursed business expenses
otherwise reimbursable in accordance with the Company’s policies as in effect
from time to time, paid in accordance with such policies and Section 8(d) below;
and (iii) benefits paid and or provided in accordance with the terms of the
applicable plans and programs of the Company.”
          5. The following sentence is hereby added to the end of Section 6 of
the Employment Agreement to provide as follows:
     “If such reduction is to be effective, the Company Payments shall be
reduced in the following order: (a) any cash severance based on salary or bonus,
(b) any other cash amounts payable to you, (c) any benefits valued as “parachute
payments” within the meaning of Code Section 280G(b)(2); (d) acceleration of
vesting of any stock option or similar awards for which the exercise price
exceeds the then fair market value, and (e) acceleration of vesting of any
equity not covered by clause (d) above.”
          6. Section 8(a) of the Employment Agreement is hereby amended in its
entirety to provide as follows:
     “(a) Notwithstanding any provision to the contrary in this Letter
Agreement, a termination of your employment will not be deemed to have occurred
for purposes of any provision of this Letter Agreement providing for the payment
of any amounts or benefits upon or following a termination of employment unless
such termination is also a

 



--------------------------------------------------------------------------------



 



Mr. T. Kelley Millet
December 23, 2008
Page 4
“separation from service” (within the meaning of Code Section 409A) and, for
purposes of any such provision of this Letter Agreement, references to a
“termination” or “termination of employment” will mean separation from service.
If you are deemed on the date of termination of your employment to be a
“specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any payment or the providing of any
benefit that constitutes “non-qualified deferred compensation” pursuant to Code
Section 409A, such payment or benefit will not be made or provided prior to the
earlier of (i) the expiration of the six-month period measured from the date of
your separation from service or (ii) the date of your death. On the first day of
the seventh month following the date of your separation from service or, if
earlier, on the date of your death, all payments delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid or reimbursed to you in
a lump sum, and any remaining payments and benefits due under this Letter
Agreement will be paid or provided in accordance with the normal payment dates
specified for them herein.”
          7. New Sections 8(c), 8(d), 8(e), 8(f), 8(g) and 8(h) are hereby added
to the Employment Agreement to provide as follows:
“ (c) The parties agree that this Letter Agreement shall be interpreted to
comply with Code Section 409A and all provisions of this Letter Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. In no event will the Company be liable for
any additional tax, interest or penalties that may be imposed on you by Code
Section 409A or any damages for failing to comply with Code Section 409A or the
provisions of this Section 8.
     (d) Any reimbursement of costs and expenses provided for under this Letter
Agreement shall be made no later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.
     (e) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect.
     (f) With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.

 



--------------------------------------------------------------------------------



 



Mr. T. Kelley Millet
December 23, 2008
Page 5
     (g) Whenever a payment under this Letter Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
     (h) To the extent that this Letter Agreement provides for your
indemnification by the Company and/or the payment or advancement of costs and
expenses associated with indemnification, any such amounts shall be paid or
advanced to you only in a manner and to the extent that such amounts are exempt
from the application of Code Section 409A in accordance with the provisions of
Treasury Regulation 1.409A-1(b)(10).”
          This letter will serve as an amendment to the Employment Agreement.
Accordingly, by signing this letter, you agree to the amendments to your
Employment Agreement set forth herein. All other terms of the Employment
Agreement will remain unchanged and, as amended, the Employment Agreement will
remain in full force and effect. If the terms set forth above accurately reflect
the understanding between you and the Company, please execute a copy of this
letter and return it to acknowledge your agreement to the foregoing.

            Very truly yours,


MARKETAXESS HOLDINGS INC.
      By:   /s/ James N.B. Rucker         James N. B. Rucker        Chief
Financial Officer     

     
Accepted and Agreed:
   
 
   
/s/ T. Kelley Millet
 
T. Kelley Millet
   

 